16‐2972‐cr 
     United States v. Spoor




 1                                       In the 


 2                 United States Court of Appeals
 3                            for the Second Circuit
 4                                                  
 5    
 6    
 7                                AUGUST TERM 2017 
 8                                         
 9                                 No. 16‐2972‐cr 
10                                         
11                            UNITED STATES OF AMERICA, 
12                                     Appellee, 
13    
14                                         v. 
15    
16                               RONALD T. SPOOR, 
17                              Defendant‐Appellant. 
18                                                
19                                         
20                 On Appeal from the United States District Court 
21                     for the Western District of New York 
22                                                
23    
24                              ARGUED: MARCH 8, 2018 
25                            DECIDED: SEPTEMBER 14, 2018 
26                                               
27    
 1   Before: CABRANES, CARNEY, Circuit Judges, and CAPRONI, District 
 2   Judge.*

 3                                                          

 4                                       TIFFANY H. LEE, Assistant United States 
 5                                       Attorney, for James P. Kennedy, Jr., United 
 6                                       States Attorney for the Western District of 
 7                                       New York, Rochester, NY, Appellee. 

 8                                       JONATHAN I. EDELSTEIN, Edelstein & 
 9                                       Grossman, New York, NY, for Appellant‐
10                                       Defendant. 

11                                                          

12   VALERIE CAPRONI, District Judge: 

13             Defendant‐appellant  Ronald  T.  Spoor  (“Spoor”)  appeals  from 
14   an August 18, 2016 judgment of the United States District Court for the 
15   Western District of New York (Siragusa, J.) convicting him, following 
16   a  jury  trial,  of  two  counts  of  production  of  child  pornography,  in 
17   violation of 18 U.S.C. §§ 2251(a) and (e),1 and four counts of possession 

               Judge Valerie Caproni, of the United States District Court for the Southern 
               *

     District of New York, sitting by designation. 
               1    18 U.S.C. § 2251(a) provides that:  

               Any person who employs, uses, persuades, induces, entices, or coerces any minor 
               to engage in, or who has a minor assist any other person to engage in, or who 
               transports any minor in or affecting interstate or foreign commerce, or in any 
               Territory or Possession of the United States, with the intent that such minor 




                                                     2 
1   of child pornography, in violation of 18 U.S.C. §§ 2252A(a)(5)(B) and 
2   (b)(2).2  The District Court sentenced Spoor principally to 360 months 

              engage in, any sexually explicit conduct for the purpose of producing any visual 
              depiction of such conduct or for the purpose of transmitting a live visual 
              depiction of such conduct, shall be punished as provided under subsection (e), if 
              such person knows or has reason to know that such visual depiction will be 
              transported or transmitted using any means or facility of interstate or foreign 
              commerce or in or affecting interstate or foreign commerce or mailed, if that 
              visual depiction was produced or transmitted using materials that have been 
              mailed, shipped, or transported in or affecting interstate or foreign commerce by 
              any means, including by computer, or if such visual depiction has actually been 
              transported or transmitted using any means or facility of interstate or foreign 
              commerce or in or affecting interstate or foreign commerce or mailed. 

    18 U.S.C. § 2251(a).  In turn, “sexually explicit conduct” is defined in Section 2256 
    as: 

              actual or simulated— 
                      (i) sexual intercourse, including genital‐genital, oral‐genital, anal‐genital, 
                      or oral‐anal, whether between persons of the same or opposite sex; 
                      (ii) bestiality; 
                      (iii) masturbation; 
                      (iv) sadistic or masochistic abuse; or 
                      (v) lascivious exhibition of the genitals or pubic area of any person; 
                       
    18 U.S.C. § 2256(2)(A). 

    2    Section 2252A(a)(5)(B) provides that: 

              Any person who .— knowingly possesses, or knowingly accesses with intent to 
              view, any book, magazine, periodical, film, videotape, computer disk, or any 
              other material that contains an image of child pornography that has been mailed, 
              or shipped or transported using any means or facility of interstate or foreign 
              commerce or in or affecting interstate or foreign commerce by any means, 
              including by computer, or that was produced using materials that have been 
              mailed, or shipped or transported in or affecting interstate or foreign commerce 
              by any means, including by computer . . . shall be punished as provided in 
              subsection (b). 

    18 U.S.C. § 2252A(a)(5)(B). 




                                                    3 
 1   of imprisonment and 15 years of supervised release.  On appeal, Spoor 
 2   challenges the sufficiency of the evidence; the District Court’s in limine 
 3   ruling to admit evidence of his prior conviction for a Criminal Sexual 
 4   Act in the First Degree, in violation of New York Penal Law § 130.50(3); 
 5   and the reasonableness of his 360‐month sentence.  We reject each of 
 6   Spoor’s  arguments,  and,  accordingly,  AFFIRM  the  District  Court’s 
 7   judgment. 

 8                            I.     BACKGROUND 

 9         On December 17, 2012, Spoor’s nephew discovered a cache of 
10   what appeared to be child pornography on a hard drive attached to 
11   Spoor’s  computer.    The  images  included  young  boys,  in  sexually 
12   suggestive  positions,  and  engaged  in  sex  acts  with  adult  men.    In 
13   response, Spoor’s ex‐wife and his nephew immediately contacted the 
14   New  York  state  police,  who  took  possession  of  several  hard  drives 
15   found in Spoor’s work area and began an investigation.   

16         The hard drives turned over to law enforcement contained two 
17   videos  that  are  the  subject  of  the  child  pornography  production 
18   charges in this case, as well as certain of the possession charges.  The 
19   first video is a 24‐minute video of Spoor’s son and another boy, both 
20   naked, playing in a recreational vehicle, or R/V.  This video is referred 
21   to by the parties as the “Camper Video.”  The Camper Video begins in 
22   a dark, dimly lit room, which appears to be the sleeping area of an R/V.  
23   The two boys are under the covers.  After several minutes, an unseen 
24   person, later identified as Spoor, carries the camera to the foot of the 
25   bed and positions it under the covers.  For the briefest of moments, the 




                                          4 
 1   genitals of one of the boys are visible in the center of the screen.  The 
 2   remainder  of  the  video  shows  the  boys  playing  on  the  bed  while  a 
 3   children’s  movie  plays  in  the  background.    The  second  video,  or 
 4   “Bathroom Video,” was shot with a pinhole camera Spoor installed in 
 5   a  bathroom  at  his  parents’  home.    The  camera  was  positioned 
 6   underneath what appears to be a sink or vanity and was trained on the 
 7   toilet.  Footage from the camera captured Spoor’s son—one of the boys 
 8   in  the  Camper  Video—changing  into  a  swimsuit  and  urinating  and 
 9   another boy, identified at trial as “Victim‐3,” urinating.  The genitals 
10   of both children are visible in the Bathroom Video.   

11          State  authorities  referred  the  case  to  the  Department  of 
12   Homeland  Security  (“DHS”).    On  December  21,  2012,  Edward 
13   Williams, a DHS special agent, interviewed Spoor.  As Agent Williams 
14   later  recounted  at  trial,  Spoor  admitted  to  him  that  there  was  child 
15   pornography,  which  he  had  downloaded  from  the  internet,  on  his 
16   computers  and  that  he  was  attracted  primarily  to  boys,  aged 
17   approximately 13.  He also admitted making the videos at issue in this 
18   case,  but  provided  innocuous,  nonsexual  reasons  for  doing  so.  
19   According to Williams, Spoor told him he made the videos to show 
20   “how silly the boys were being when they were together.”  A‐359.   

21          Spoor was indicted on April 11, 2013.  On December 22, 2015, 
22   the Government provided notice that, pursuant to Rule 414(a) of the 
23   Federal Rules of Evidence, it intended to prove at trial that Spoor had 




                                            5 
 1   previously committed an offense (or offenses) of “child molestation.”3  
 2   Specifically, the Government sought to introduce: evidence that Spoor 
 3   was convicted in 2013 of Criminal Sexual Act in the First Degree, in 
 4   violation of New York Penal Law § 130.50(3);4 that he had admitted to 
 5   molesting two seven‐year‐old boys sometime in 2010;5 testimony from 
 6   a  girl  and  an  adult  woman  that  Spoor  had  sexually  abused  them 
 7   repeatedly when they were children; and testimony from a boy that 
 8   Spoor had taken photos of him and another boy, naked, in a hotel room 
 9   sometime  in  2011.    The  District  Court  ruled  that  it  would  admit 
10   evidence of Spoor’s 2013 conviction, but precluded the Government’s 
11   other  Rule  414  evidence  on  the  grounds  that  the  risk  of  undue 
12   prejudice from this evidence outweighed its marginal probative value.   

13           The case proceeded to trial on January 6, 2016.  As is relevant to 
14   Spoor’s arguments on appeal, the Government relied on the testimony 
15   of  the  agents  who  examined  Spoor’s  hard  drives,  the  agents  who 


             3 Rule 414(a) provides: “In a criminal case in which a defendant is accused 
     of child molestation, the court may admit evidence that the defendant committed 
     any  other  child  molestation.    The  evidence  may  be  considered  on  any  matter  to 
     which it is relevant.”  Fed. R. Evid. 414(a).  Rule 414(b) requires advance notice of 
     the Government’s intent to introduce such evidence “at least 15 days before trial or 
     at a later time that the court allows for good cause.”  Fed. R. Evid. 414(b).  The rule 
     defines  “child  molestation”  to  include  production  and  possession  of  child 
     pornography.  Fed. R. Evid. 414(d)(2)(B).   
             4 Penal Law § 130.50(3) provides that “[a] person is guilty of criminal sexual 
     act in the first degree when he or she engages in oral sexual conduct or anal sexual 
     conduct with another person: . . . [3.] Who is less than eleven years old; . . . .”  N.Y. 
     Penal Law § 130.50(3).  

              This conduct was the basis for Spoor’s 2013 state conviction.   
             5




                                                 6 
 1   interviewed him, and the videos themselves.  The mothers of the three 
 2   boys  in  the  videos  also  testified.    The  mother  of  Spoor’s  son,  Robin 
 3   Cooley, testified that her son was born in June 2002 and appeared to 
 4   be  “around  seven  or  eight”  years  old  in  the  Camper  Video,  and  “at 
 5   least  eight”  in  the  Bathroom  Video.    A‐688‐89.    Cooley  also  testified 
 6   that,  based  on  her  recollection,  the  Camper  Video  would  have  been 
 7   made around her son’s tenth birthday in June 2012.  The mother of the 
 8   other boy in the Camper Video testified that he was born in January 
 9   2002 and appeared to be “approximately eight or nine” in the Camper 
10   Video.  A‐704.  The mother of the second boy in the Bathroom Video 
11   testified that he was born in April 2007, and therefore was four or five 
12   at the time the Bathroom Video was made.    

13           The jury found Spoor guilty on all counts.  On August 15, 2016, 
14   the  District  Court  sentenced  him  principally  to  360  months  of 
15   imprisonment.  In explaining the sentence, the District Court began by 
16   calculating  Spoor’s  Guidelines  range  as  360  and  1200  months  of 
17   incarceration—a  point  Spoor  concedes  on  appeal.6    Taking  the 
18   Guidelines  range  as  a  baseline,  the  District  Court  rejected  Spoor’s 
19   argument that a below‐Guidelines sentence was appropriate in light 
20   of  his  age—Spoor  was  52  at  the  time  of  sentencing—and  because 
21   neither  of  the  videos  depicts  sexual  contact  or  involves  lewd  or 
22   suggestive  posing.    The  District  Court  explained  that,  in  its  view, 

             6  The  District  Court  calculated  Spoor’s  offense  level  as  42.    Spoor  had  3 
     criminal  history  points,  putting  him  in  criminal  history  category  II.    Pursuant  to 
     U.S.S.G. § 4B1.5, however, because of his 2013 child molestation conviction, he was 
     put in criminal history category V as a “repeat and dangerous sex offender against 
     minors.”   




                                                   7 
 1   Spoor’s case was within the “heartland of cases” and characterized his 
 2   conduct as “deplorable.”  SPA‐36‐37.  The District Court further found 
 3   that Spoor’s conduct was “indicative of a manifestation of continuing 
 4   sexual  exploitation”  and  that  Spoor  was,  in  the  District  Court’s 
 5   judgment, “really socially depraved and morally bankrupt.”  SPA‐38.  
 6   Addressing  Spoor’s  argument  that  his  age  made  him  less  likely  to 
 7   recidivate, the District Court explained that, in its view, “anything less 
 8   [than  360  months]  might  subject  children,  even  perhaps  at  your 
 9   [Spoor’s] advanced age, to some danger.”  SPA‐40.  

10         This appeal followed. 

11
12                             II.    DISCUSSION 

13         On appeal, Spoor challenges the sufficiency of the evidence, the 
14   District  Court’s  decision  to  admit  his  2013  conviction,  and  the 
15   substantive reasonableness of his sentence.  We address each of these 
16   arguments in turn. 

17                                       A. 

18         This  court  reviews  a  claim  related  to  the  sufficiency  of  the 
19   evidence de novo.  United States v. Cuti, 720 F.3d 453, 461 (2d Cir. 2013).  
20   Nonetheless,  a  defendant  raising  such  a  challenge  carries  a  “heavy 
21   burden.”  United States v. Santos, 449 F.3d 93, 102 (2d Cir. 2006) (quoting 
22   United States v. Bruno, 383 F.3d 65, 82 (2d Cir. 2004)) (additional citation 
23   omitted).    The  Court  must  view  the  evidence  in  the  light  most 
24   favorable to the prosecution and must draw all inferences in favor of 
25   the Government.  Id.  Accordingly, “[a] judgment of acquittal can be 




                                          8 
 1   entered ‘only if the evidence that the defendant committed the crime 
 2   alleged is nonexistent or so meager that no reasonable jury could find 
 3   guilt  beyond  a  reasonable  doubt.’”    Cuti,  720  F.3d  at  461  (quoting 
 4   United States v. Espaillet, 380 F.3d 713, 718 (2d Cir. 2004)).  “In a close 
 5   case,  where  ‘either  of  the  two  results,  a  reasonable  doubt  or  no 
 6   reasonable doubt, is fairly possible, the court must let the jury decide 
 7   the matter.’”  Id. (quoting United States v. Temple, 447 F.3d 130, 137 (2d 
 8   Cir. 2006)).  But it remains “axiomatic that[] ‘it would not satisfy the 
 9   Constitution  to  have  a  jury  determine  that  the  defendant  is  probably 
10   guilty.’”    United  States  v.  Rodriguez,  392  F.3d  539,  544  (2d  Cir.  2004) 
11   (quoting  Sullivan  v.  Louisiana,  508  U.S.  275,  278  (1993))  (alterations 
12   omitted). 

13          We reject Spoor’s argument that there was insufficient evidence 
14   from  which  a  jury  could  conclude  that  the  Camper  Video  and 
15   Bathroom Video constituted child pornography.  As is set out in the 
16   margin  above,  Section  2251(a)  criminalizes  the  “use”  (among  other 
17   things)  of  a  minor  to  engage  in  “sexually  explicit  conduct  for  the 
18   purpose of producing any visual depiction of such conduct . . . .”  18 
19   U.S.C. § 2251(a).  As far as the production counts are concerned, the 
20   only  issue  presented  to  the  jury  was  whether  the  videos  depicted 
21   “sexually  explicit  conduct,”  as  that  term  is  defined  by  Section 
22   2256(2)(A),  and,  more  specifically,  whether  the  videos  were 
23   “lascivious exhibition[s] of the genitals or pubic area of any person,” 
24   Id.  §  2256(2)(A)(v).    The  statute  does  not  define  a  “lascivious 
25   exhibition.”  The District Court, relying on the so‐called Dost factors, 




                                             9 
 1   instructed the jury that in determining whether the videos constituted 
 2   a “lascivious exhibition” it was to consider:  

 3          [S]uch factors as, one, whether the focal point of the picture or image is on 
 4          the child’s genitals or pubic area; two, whether the setting of the picture or 
 5          image is sexually suggestive, that is, in a place or pose generally associated 
 6          with sexual activity; three, whether the child is depicted in an unnatural or 
 7          in inappropriate attire considering the age of the minor; four, whether the 
 8          child is fully or partially clothed or nude; five, whether the picture or image 
 9          suggests sexual coyness or [willingness] to engage in sexual activity; and 
10          six, whether the picture or image is intended or designed to elicit a sexual 
11          response from the viewer. 
12           
13   A‐879; see also United States v. Rivera, 546 F.3d 245, 252‐53 (2d Cir. 2008) 
14   (approving  the  factors  identified  by  the  District  Court  and  citing 
15   United States v. Dost, 636 F. Supp. 828, 832 (S.D. Cal. 1986)).  Although 
16   the videos are not the most obvious examples of child pornography, 
17   given that we must view the evidence in the light most favorable to 
18   the  Government,  there  was  sufficient  evidence  from  which  a  jury 
19   could conclude that each of the videos depicted a lascivious exhibition.   

20          Throughout the Camper Video, the boys are naked.  Although 
21   nudity  is  neither  a  necessary  nor  a  sufficient  feature  of  child 
22   pornography,  see  United  States  v.  Amirault,  173  F.3d  28,  33  (1st  Cir. 
23   1999),  the Camper Video  includes  other indicia  from  which the  jury 
24   could find that the video was lascivious.  The video is set on a sofa bed, 
25   an area that can be associated with sexual activity.  See United States v. 
26   Barry, 634 F. App’x 407, 414 (5th Cir. 2015) (finding a “makeshift bed” 
27   and  a  bedroom  to  be  “suggestive”).    And,  for  a  few  seconds,  the 
28   camera is positioned under the covers so that the genitals of one of the 
29   boys are visible.  A reasonable jury could conclude that filming a boy’s 




                                              10 
 1   genitalia,  while  the  boy  was  in  bed  and  without  any  other  context, 
 2   serves no obvious purpose other than to present the child as a sexual 
 3   object.    A  jury  could  also  have  concluded  that  Spoor  removed  the 
 4   camera from its stand and positioned it under the covers because he 
 5   intended to create a video that would “elicit a sexual response from 
 6   the viewer.”  A‐879.   

 7          A  reasonable  juror  could  also  find  the  Bathroom  Video  to  be 
 8   lascivious.    Spoor  positioned  the  camera  beneath  the  sink  of  the 
 9   bathroom so that the pubic region of a boy standing at the toilet would 
10   occupy the center of the shot.  See United States v. Holmes, 814 F.3d 1246, 
11   1252  (11th  Cir.  2016)  (affirming  conviction  for  production  of  child 
12   pornography based on “placement of the cameras in the bathroom,” 
13   “focus on videoing and capturing images of [the child’s] pubic area,” 
14   and “the angle of the camera set up”); United States v. Wells, 843 F.3d 
15   1251, 1256 (10th Cir. 2016) (affirming conviction for production of child 
16   pornography  based,  in  part,  on  placement  of  the  camera  “on  the 
17   bathroom  floor  with  its  lens  angled  upwards”  so  that  the  child’s 
18   “exposed pubic area [was] near the center of the frame”).  A reasonable 
19   finder of fact could also have found the setting of the video relevant.  
20   Although most typically used as a place to serve biological functions, 
21   as  our  sister  circuits  have  recognized,  bathrooms  also  can  be  the 
22   subject  of  sexual  fantasy.    See  Wells,  843  F.3d  at  1256  (citing  United 
23   States v. Larkin, 629 F.3d 177, 183 (3d Cir. 2010)).  Although, as Spoor 
24   points out, the videos do not  involve suggestive posing, sex acts, or 
25   inappropriate attire, none of these is necessary to child pornography.  
26   Rather, as the District Court instructed, whether a video or image is a 




                                            11 
 1   lascivious exhibition must be decided by the jury based on the overall 
 2   content of the material.    

 3          We are not persuaded by Spoor’s analogy between the videos in 
 4   this case and the picture at issue in Amirault, 173 F.3d at 33‐34.  The 
 5   photograph in Amirault depicted a naked girl, at the beach, buried up 
 6   to  her  pubic  area  in  sand.    Id.  at  33.    The  girl’s  genitals  were  not 
 7   prominently featured in the picture, she was not posed, and the setting 
 8   was  innocuous.    Absent  any  other  indicia  that  the  photo  was 
 9   lascivious, the First Circuit vacated the defendant’s sentence and held 
10   that the picture was not lascivious.  By contrast, the videos in this case 
11   display the boys’ genitals (albeit briefly), involve potentially sexually 
12   suggestive locations – unlike a beach, where nudity is to be expected 
13   to some degree, see Doe v. Chamberlin, 299 F.3d 192, 196 (3d Cir. 2002) – 
14   and  there  was  extrinsic  evidence  of  Spoor’s  intent  in  making  the 
15   videos, including his admitted attraction to young boys.  For the same 
16   reasons, we do not find persuasive Spoor’s argument that his videos 
17   were simply “voyeuristic” as in United States v. Steen, 634 F.3d 822, 828 
18   (5th  Cir.  2011)  (finding  that  surreptitiously  recorded  videos  in  a 
19   tanning  salon,  not  focused  on  the  genitals  of  the  victim,  were 
20   voyeuristic but not lascivious).  

21          We pause here to address, briefly, the jury instructions, which 
22   Spoor does not challenge on appeal.  We approved jury instructions 
23   incorporating the so‐called Dost factors in Rivera, but noted at the time 
24   that they are an imperfect guide for the jury.  546 F.3d at 252.  In some 
25   cases, the Dost factors are perhaps underinclusive.  See United States v. 
26   Frabizio,  459  F.3d  80,  88  (1st  Cir.  2006)  (the  Dost  factors  may 




                                             12 
 1   “inappropriately limit the scope of the statutory definition”).  In others 
 2   they  are  potentially  overinclusive.7    See  Amirault,  173  F.3d  at  34 
 3   (expressing concern that the sixth factor is vague and confusing); see 
 4   also Steen, 634 F.3d at 829 (Higginbotham, J., concurring) (expressing 
 5   concern that the sixth factor invites overreliance on extrinsic evidence 
 6   of  the  defendant’s  intent).    With  respect  to  the  sixth  Dost  factor,  we 
 7   took note in Rivera of the potential that – “if the sixth factor were to 
 8   focus  on  the  defendant’s  ‘subjective  reaction’  to  the  photograph,  as 
 9   opposed  to  the  photograph’s  ‘intended  effect,’  ‘a  sexual  deviantʹs 
10   quirks could turn a Sears catalog into pornography.’”  546 F.3d at 252 
11   (quoting Amirault,  173  F.3d  at  34).    In  light  of  this  concern,  the  First 
12   Circuit and Third Circuit have held that “rather than being a separate 
13   substantive inquiry about the photographs,” the sixth Dost factor “is 
14   useful as another way of inquiring into whether any of the other five 




             7    Other  courts  have  found  it  possible  to  define  a  “lascivious  exhibition” 
     without reliance on a list of difficult‐to‐apply, judicially‐created factors.  See United 
     States v. Grimes, 244 F.3d 375, 381 (5th Cir. 2001) (a photo is a lascivious exhibition 
     if it is a “depiction which displays or brings forth to view in order to attract notice 
     to  the  genitals  or  pubic  area  of  children,  in  order  to  excite  lustfulness  or  sexual 
     stimulation of the viewer” (quoting United States v. Knox, 32 F.3d 733, 745 (3d Cir. 
     1994))); but see Rivera, 546 F.3d at 249 (noting that the term “lascivious” is not “self‐
     defining”).  As we held in Rivera, consideration of the Dost factors is not mandatory, 
     and it is possible to charge a jury without using them.  See United States v. Price, 775 
     F.3d 828, 839‐40 (7th Cir. 2014) (discouraging use of the Dost factors because the 
     statutory  text  is  “clear  enough  on  its  face”);  see  also  Steen,  634  F.3d  at  828 
     (Higginbotham,  J.,  concurring)  (“I  write  separately  to  note  my  misgivings  about 
     excessive reliance on the judicially created Dost factors that continue to pull courts 
     away from the statutory language of 18 U.S.C. § 2251.”).   




                                                    13 
 1   Dost factors are met.”  United States v. Villard, 885 F.2d 117, 125 (3d Cir. 
 2   1989); see also Amirault, 173 F.3d at 34‐35.  

 3           We pick up where Rivera left off, and clarify that the sixth Dost 
 4   factor – whether the image was designed to elicit a sexual response in 
 5   the viewer – should be considered by the jury in a child pornography 
 6   production  case  only  to  the  extent  that  it  is  relevant  to  the  jury’s 
 7   analysis  of  the  five  other  factors  and  the  objective  elements  of  the 
 8   image.  See Villard, 885 F.2d at 125; Amirault, 173 F.3d at 34‐35; United 
 9   States v. Miller, 829 F.3d 519, 526 & n.3 (7th Cir. 2016) (citing Villard and 
10   holding  that  “the  subjective  intent  of  the  viewer  cannot  be  the  only 
11   consideration in a finding of lascivious[ness]”); see also United States v. 
12   Brown, 579 F.3d 672, 683‐84 (6th Cir. 2009) (limiting extrinsic evidence 
13   of intent to the “limited context” in which the images were taken to 
14   prevent overreliance on the filmmaker’s subjective intent).  Whether a 
15   video is, objectively, a “lascivious exhibition” depends on the content 
16   of the video itself and not on the sexual predilection of its creator.  It 
17   follows that the jury may not find a film to be a “lascivious exhibition” 
18   –  and  therefore  sexually  explicit  –  based  solely  on  the  defendant’s 
19   intent in creating the video.8  Miller, 829 F.3d at 526 n.3.   

20           To  be  sure,  the  subjective  intent  of  the  photographer  can  be 
21   relevant to whether a video or photograph is child pornography.  As 
22   the  Supreme  Court  has  explained,  the  child  pornography  laws  are 



               We  do  not  address  whether  such  a  defendant,  intending  to  create  child 
             8

     pornography, but who is ultimately unsuccessful, might be charged with attempt.  
     See United States v. Hodge, 805 F.3d 675, 680 (6th Cir. 2015).   




                                                14 
 1   directed  at  preventing  the  “psychological,  emotional,  and  mental” 
 2   harm to a child of being used as a sexual object, to gratify the lust of 
 3   another – either the viewer or the photographer.  See New York v. Ferber, 
 4   458 U.S. 747, 775 (1982) (O’Connor, J., concurring).  But overreliance 
 5   on the intent of the photographer, and his idiosyncratic desires, raises 
 6   constitutional  concerns  regarding  criminalization  of  expressive 
 7   conduct  and  creates  a  risk  that  a  defendant  could  be  convicted  for 
 8   being  sexually  attracted  to  children  without  regard  to  whether  the 
 9   material  produced  is,  objectively,  child  pornography.    See  id.  at  764 
10   (“There are, of course, limits on the category of child pornography . . . .  
11   As  with  all  legislation  in  this  sensitive  area,  the  conduct  to  be 
12   prohibited  must  be  adequately  defined”  and  “suitably  limited  and 
13   described.”); Brown, 579 F.3d at 683.   

14           Limiting the role of the sixth Dost factor in this manner focuses 
15   the jury on the objective elements of the photograph and reduces the 
16   risk  that  a  jury  will  criminalize  otherwise  protected  speech  based 
17   solely  on  evidence  of  a  defendant’s  disturbing  sexual  interest  in 
18   children.9    We  leave  it  to  the  district  courts  in  the  first  instance  to 


             9   As  we  noted  above,  Spoor  has  not  objected  on  appeal  to  the  jury 
     instructions,  and  he  requested  the  District  Court  to  charge  the  jury  on  the  Dost 
     factors.  See United States v. Spoor, No. 13‐CR‐6059 (CJS), Dkt. 86 at 3 (W.D.N.Y. Dec. 
     29,  2015)  (requesting  Dost  factors  instruction).    In  the  District  Court,  Spoor 
     requested  that  the  jury  be  charged  that  “more  than  one  [Dost]  factor  must  be 
     present.”  Id. at 3.  That is not a correct statement of the law, and it was properly 
     rejected by the District Court.  (A jury could, for example, conclude that a picture 
     was lascivious because it displayed prominently the genitals of a child or because 
     the child was posed seductively, notwithstanding that none of the other Dost factors 
     was satisfied.)  What we hold today is that it is improper for a jury to find that an 




                                                  15 
 1   consider  whether  any  additional  gloss  on  the  Dost  factors  is 
 2   appropriate to clarify for the jury the limited role and import of the 
 3   sixth  factor.    At  a  minimum,  and  particularly  where  evidence  is 
 4   admitted  pursuant  to  Rule  414,  district  courts  should  consider 
 5   charging the jury expressly that the defendant’s subjective intent alone 
 6   is not sufficient to find the content lascivious. 

 7           Spoor  also  challenges  the  sufficiency  of  the  Government’s 
 8   evidence  regarding  the  timing of  the  production  of  the  videos.    The 
 9   grand jury charged that Spoor produced the videos in April and July 
10   2012.  According to Spoor, however, the testimony at trial established 
11   that the children were “around seven or eight” in the Camper Video 
12   and  “approximately  eight  or  nine”  in  the  Bathroom  Video,  which 
13   suggests the videos were produced well before 2012.  A‐689, ‐704, ‐735.  
14   A  difference  of  several  years  between  the  dates  alleged  in  the 
15   indictment  and  the  Government’s  proof  at  trial,  Spoor  argues, 
16   amounts  to  a  constructive  amendment  of  the  charges  against  him, 
17   requiring a new trial.  See United States v. Patino, 962 F.2d 263, 265‐66 



     image  is  lascivious  based  solely  on  the  fact  that  the  image  is  intended  to  elicit  a 
     sexual response from the viewer; the sixth Dost factor is relevant only to the extent 
     it bears on whether the other five factors are satisfied.  Because Spoor did not raise 
     this argument below (or on appeal) we review the jury instructions for clear error.  
     See Fed. R. Crim. P. 30(d) (“A party who objects to any portion of the instructions 
     or to a failure to give a requested instruction must inform the court of the specific 
     objection and the grounds for the objection before the jury retires to deliberate. . . . 
     Failure to object in accordance with this rule precludes appellate review, except as 
     permitted under Rule 52(b).”).  Read as a whole, and applied to the videos in this 
     case, the jury instructions were not clearly erroneous.  See United States v. Olano, 507 
     U.S. 725, 734 (1993).   




                                                    16 
 1   (2d Cir. 1992) (“Constructive amendment of an indictment is a per se 
 2   violation of the grand jury clause of the Fifth Amendment.”).  

 3          Although Spoor characterizes his claim as whether there was a 
 4   constructive  amendment,  his  argument  is  more  appropriately 
 5   characterized  as  a  claim  of  variance.    “To  prevail  on  a  constructive 
 6   amendment  claim,  a  defendant  must  demonstrate  that  ‘the  terms  of 
 7   the indictment are in effect altered by the presentation of evidence and 
 8   jury  instructions  which  so  modify  essential  elements  of  the  offense 
 9   charged that there is a substantial likelihood that the defendant may 
10   have  been  convicted  of  an  offense  other  than  that  charged  in  the 
11   indictment.’”  United States v. D’Amelio, 683 F.3d 412, 416 (2d Cir. 2012) 
12   (quoting  United  States  v.  Mollica,  849  F.2d  723,  729  (2d  Cir.  1988)) 
13   (emphasis  in  D’Amelio);  see  also  id.  at  417  (describing  the  issue  as 
14   whether  the  defendant  had  notice  of  the  core  of  criminality  to  be 
15   proven at trial).  By contrast, “variance occurs when the charging terms 
16   of the indictment are left unaltered, but the evidence offered at trial 
17   proves facts materially different from those alleged in the indictment.”  
18   United  States  v.  Salmonese,  352  F.3d  608,  621  (2d  Cir.  2003)  (quoting 
19   United States v. Frank, 156 F.3d 332, 337 n.5 (2d Cir. 1998)).  Spoor does 
20   not contend that the possible difference in dates goes to an essential 
21   element of the crime of production of child pornography or that the 
22   core  of  the  alleged  criminality  –  the  production  of  sexually  explicit 
23   videos involving prepubescent boys – would be any different had it 
24   occurred in 2010 rather than 2012.   

25          Nor are we persuaded that there was a variance in this case.  The 
26   Government presented sufficient evidence for the jury to conclude that 




                                           17 
 1   the  videos  were  produced  “in  or  about”  April  and  July  2012,  as 
 2   charged in the indictment.  Viewing the videos, the jury was entitled 
 3   to find that the boys in the Camper Video were approximately nine 
 4   and  ten  years  old  and  that  the  boys  in  the  Bathroom  Video  were 
 5   approximately nine and five years old – thereby establishing that the 
 6   videos were produced in 2012.  There was also evidence at trial that 
 7   the Camper Video was made around the time of Spoor’s son’s tenth 
 8   birthday  party,  which  was  in  June  2012.    Moreover,  neither  of  the 
 9   mothers  testified  definitively.    Rather,  based  on  their  review  of  the 
10   videos, the mothers testified that their children appeared to them to be 
11   “approximately eight or nine” and “around seven or eight.”  A‐689, ‐
12   704.    As  the  District  Court  explained  correctly,  any  inconsistency 
13   between the Government’s allegations and the testimony of the boys’ 
14   mothers  was  relevant  to  the  jury’s  consideration  of  the  mothers’ 
15   credibility  but  did  not  impermissibly  broaden  the  charges  against 
16   Spoor.  See United States v. Josephberg, 562 F.3d 478, 494 (2d Cir. 2009) 
17   (“[W]hen  testimonial  inconsistencies  are  revealed  on  cross‐
18   examination, the ‘jury [i]s entitled to weigh the evidence and decide 
19   the credibility issues for itself. . . .’”  (quoting United States v. McCarthy, 
20   271 F.3d 387, 399 (2d Cir. 2001))).   

21          Spoor has also failed to persuade us that any difference in dates 
22   was prejudicial.  A difference between the Government’s allegations, 
23   as contained in the indictment, and the evidence at trial is grounds for 
24   a  new  trial  only  if  the  variance  is  prejudicial  to  the  defendant.    See 
25   United States v. Nersesian, 824 F.2d 1294, 1323 (2d Cir. 1987).  A variance 
26   is not prejudicial if it “is not of a character that could have misled the 




                                             18 
 1   defendant at the trial, and where the variance is not such as to deprive 
 2   the accused of his right to be protected against another prosecution for 
 3   the same offense.”  Salmonese, 352 F.3d at 621‐22 (quoting United States 
 4   v. Mucciante, 21 F.3d 1228, 1236 (2d Cir. 1994)); see also United States v. 
 5   Heimann, 705 F.2d 662, 666 (2d Cir. 1983) (“Because proof at trial need 
 6   not, indeed cannot, be a precise replica of the charges contained in an 
 7   indictment, this court has consistently permitted significant flexibility 
 8   in proof, provided that the defendant was given notice of the ‘core of 
 9   criminality’ to be proven at trial.”).  The year in which the videos were 
10   made was of little practical relevance at trial.  Spoor did not dispute 
11   making  the  videos  or  that  the  children  depicted  in  the  videos  were 
12   minors at the time.  His argument to the jury was that the videos were 
13   not lascivious and that he lacked the intent to make child pornography 
14   because his intent was to show “the boys being silly.”  A‐805.  Whether 
15   the  videos  were  made  in  2010  (based  on  the  mothers’  testimony)  or 
16   2012  (as  alleged  by  the  Government)  was  irrelevant  to  these 
17   arguments.    And  Spoor  has  not  identified  any  argument  he  would 
18   have  made  but  did  not  make  in  reliance  on  the  Government’s 
19   allegation that the videos were produced in mid‐2012.  To the contrary, 
20   Spoor’s  counsel  was  aware  of  the  potential  discrepancy  in  the 
21   Government’s  proof,  cross‐examined  the  mothers  on  the  point,  and 
22   argued  the  issue  to  the  jury  during  summation.    Finally,  there  is  no 
23   suggestion that Spoor is at risk of being charged again for the same 
24   offense.    

25    

26    




                                           19 
 1                                           B. 

 2          Next is Spoor’s objection to the admissibility of his prior state 
 3   conviction for a Criminal Sexual Act in the First Degree.  On appeal, 
 4   Spoor concedes that his prior conviction was admissible as a crime of 
 5   child  molestation  pursuant  to  Rule  414.    He  challenges  the  District 
 6   Court’s  ruling,  rather,  on  the  grounds  that  the  conviction  was  not 
 7   relevant to any issue in the case and that it should, therefore, have been 
 8   excluded  pursuant  to  Rule  403  because  its  probative  value  was 
 9   outweighed by the potential for unfair prejudice.   

10          We  review  the  District  Court’s  decision  to  admit  evidence  for 
11   abuse of discretion.  See Old Chief v. United States, 519 U.S. 172, 174 n.1 
12   (1997); see also United States v. O’Connor, 650 F.3d 839, 853 (2d Cir. 2011) 
13   (reviewing district court’s decision to admit evidence pursuant to Rule 
14   414  for  abuse  of  discretion).    An  evidentiary  error  is  grounds  for 
15   reversal only if it affects a “substantial right” – that is, the error “had a 
16   ‘substantial  and  injurious  effect  or  influence’  on  the  jury’s  verdict.”  
17   United States v. Garcia, 413 F.3d 201, 210 (2d Cir. 2005) (quoting United 
18   States  v.  Dukagjini,  326  F.3d  45,  62  (2d  Cir.  2003))  (internal  citation 
19   omitted).  We will sustain a district court’s decision to admit evidence 
20   in  the  face  of  a  Rule  403  objection  “so  long  as  the  district  court  has 
21   conscientiously  balanced  the  proffered  evidence’s  probative  value 
22   with the risk for prejudice,” and will reverse only if the district court’s 
23   decision is “arbitrary or irrational.”  United States v. Awadallah, 436 F.3d 
24   125, 131 (2d Cir. 2006).  




                                             20 
 1          Rule 414 provides that in criminal cases involving accusations 
 2   of child molestation, the district court may “admit evidence that the 
 3   defendant committed any other child molestation” for “any matter to 
 4   which it is relevant.”  Fed. R. Evid. 414(a).  In our first encounter with 
 5   Rule  414  in  United  States  v.  Larson,  112  F.3d  600  (2d  Cir.  1997),  we 
 6   explained that “Rule 414 permits evidence of other instances of child 
 7   molestation  as  proof  of,  inter  alia,  a  ‘propensity’  of  the  defendant  to 
 8   commit  child  molestation  offenses  but  that  ‘[i]n  other  respects,  the 
 9   general standards of the rules of evidence will continue to apply, . . . .’”  
10   Id.  at  604  (quoting  140  Cong.  Rec.  S12990  (daily  ed.  Sept.  20,  1994) 
11   (Statement  of  Sen.  Dole);  140  Cong.  Rec.  H8991  (daily  ed.  Aug.  21, 
12   1994) (Statement of Rep. Molinari)).  More recently we explained that 
13   Rule  413  (a  companion  to  Rule  414)  reflects  an  exception  in 
14   prosecutions for sex crimes to the common law practice of excluding 
15   propensity evidence.  United States v. Schaffer, 851 F.3d 166, 178‐79 (2d 
16   Cir. 2017).   

17          Although  Rule  414  modifies  the  ban  on  character  evidence 
18   otherwise applicable under Rule 404, it does not follow that propensity 
19   evidence relative to child molestation is always admissible.  See Larson, 
20   112  F.3d  at  604‐05  (concluding  that  Rule  403  applies  to  character 
21   evidence admissible under Rule 414).  The ban on character evidence 
22   under  Rule  404  is  “merely  an  application  of  Rule  403  to  a  recurring 
23   issue.”    United  States  v.  Guardia,  135  F.3d  1326,  1330  (10th  Cir.  1998) 
24   (citing Old Chief, 519 U.S. at 181‐82).  Rule 414 reflects a congressional 
25   judgment that such a blanket rule is inappropriate when dealing with 
26   child molestation offenses, but it does not require the district courts to 




                                             21 
 1   evaluate  such  evidence  with  a  “thumb  on  the  scale  in  favor  of 
 2   admissibility.”10  Johnson v. Elk Lake Sch. Dist., 283 F.3d 138, 155‐56 (3d 
 3   Cir. 2000).  It is more accurate to say that Rule 414 affects the district 
 4   court’s  analysis  under  Rule  403  because  it  alters  the  category  of 
 5   permissible inferences available to the jury.  United States v. Rogers, 587 
 6   F.3d 816, 822 (7th Cir. 2009).  Whereas in other cases it is impermissible, 
 7   and unfairly prejudicial, for the jury to infer a propensity to commit 
 8   the charged crime from evidence of prior, similar acts, Rule 414 makes 
 9   that a permissible inference.  Id.  The district court retains discretion, 
10   however,  to  determine  the  probative  value  of  this  inference  and  to 
11   weigh whether the prior act evidence will be unfairly prejudicial.  In 
12   determining the probative value of prior act evidence, the district court 
13   should consider such factors as: “(1) ‘the similarity of the prior acts to 
14   the acts charged,’ (2) the ‘closeness in time of the prior acts to the acts 
15   charged,’ (3) ‘the frequency of the prior acts,’ (4) the ‘presence or lack 
16   of  intervening  circumstances,’  and  (5)  ‘the  necessity  of  the  evidence 

             10  In  concluding  that  Rule  414  does  not  circumscribe  the  district  court’s 
     discretion under Rule 403 we join the majority of circuits to have considered this 
     issue.  See Guardia, 135 F.3d at 1331; United States v. Loughry, 660 F.3d 965, 969‐70 
     (7th Cir. 2011); Johnson v. Elk Lake Sch. Dist., 283 F.3d 138, 155‐56 (3d Cir. 2000); but 
     see United States v. Withorn, 204 F.3d 790, 794 (8th Cir. 2000) (district courts should 
     apply Rule 403 to evidence of prior acts of child molestation with deference so as 
     to  allow  Rule  414  to  have  its  intended  effect).    The  Fourth  Circuit’s  position  is 
     possibly  unclear:  in  United  States  v.  Stamper,  the  court  cited  approvingly  to  the 
     decision  in  Guardia  but  also  suggested  that  the  Court  should  review  Rule  414 
     evidence with the benefit of a presumption in favor of admissibility.  106 F. App’x 
     833,  835  (4th  Cir.  2004).    To  the  extent  the  Fourth  Circuit  has  adopted  a  more 
     deferential  standard  of  review,  we  respectfully  disagree  for  the  reasons  stated 
     above.  




                                                   22 
 1   beyond  the  testimonies  already  offered  at  trial.’”    United  States  v. 
 2   LeMay, 260 F.3d 1018, 1028 (9th Cir. 2001) (quoting Guardia, 135 F.3d at 
 3   1331).  The district court should also consider the potential for unfair 
 4   prejudice, including the possibility that prior act evidence will lead the 
 5   jury  to  convict  out  of  passion  or  bias  or  because  they  believe  the 
 6   defendant is a bad person deserving of punishment – a particular risk 
 7   with this sort of evidence. 11  See Rogers, 587 F.3d at 823.   

 8           The District Court’s decision to admit Spoor’s prior conviction 
 9   was consistent with these principles.  In arguing to the contrary, Spoor 
10   proceeds from the incorrect premise that his sexual attraction to minor 
11   boys was irrelevant to the charges against him.  As to the production 
12   counts, evidence that Spoor had, relatively recently, abused boys who 
13   were similar in age to the boys in the videos was relevant to show his 
14   attraction to children, thus providing evidence of his motive to make 
15   pornography.    Additionally,  that  evidence  was  relevant  to  the  sixth 
16   Dost  factor,  because  it  tends  to  show  the  videos  were  intended  or 
17   designed to elicit a sexual response in the viewer.  See United States v. 
18   Russell,  662  F.3d  831,  847  (7th  Cir.  2011)  (“Prior  instances  of  sexual 
19   misconduct with a child victim . . . may establish a defendant’s sexual 
20   interest in children and thereby serve as evidence of the defendant’s 
21   motive to commit a charged offense involving the sexual exploitation 
22   of children.”  (quoting United States v. Sebolt, 460 F.3d 910, 917 (7th Cir. 
23   2006))).    Spoor’s  sexual  interest  in  children  was  also  relevant  to  the 
24   possession counts.  Spoor argued that the hard drives were not his and 

                In  articulating  these  factors,  we  do  not  purport  to  restrict  the  district 
             11

     court’s analysis of other potentially relevant factors under Rule 403.   




                                                   23 
 1   that  another  person  with  access  to  the  drives  had  downloaded  the 
 2   child pornography.  See United States v. Emmert, 825 F.3d 906, 909 (8th 
 3   Cir. 2016) (“[E]vidence that [the defendant] sexually abused [two girls] 
 4   is  probative  of  [his]  interest  in  underage  girls.  . . .    In  this  way,  [the 
 5   defendant]’s prior conduct shows he had a propensity for exploiting 
 6   young girls and connects him to the pornographic images found on his 
 7   hard  drive.”).    The  fact  that  Spoor  had  recently  been  convicted  of 
 8   molesting children makes it less likely that, by sheer coincidence, he 
 9   also unwittingly possessed child pornography downloaded by others.     

10          The District Court properly balanced the probative value of the 
11   Government’s prior act evidence against its potential prejudicial effect.  
12   To  recap,  in  advance  of  trial,  the  Government  moved  to  admit 
13   testimony  from  three  individuals  who  asserted  Spoor  had  sexually 
14   abused  them  or  had  taken  pictures  of  them  naked  when  they  were 
15   children; Spoor’s admission that he molested two seven‐year‐old boys 
16   in  2010;  and  Spoor’s  2013  conviction  (based  on  his  guilty  plea)  for 
17   Criminal Sexual Act in the First Degree.  Of this evidence, the District 
18   Court admitted only a sanitized version of Spoor’s 2013 conviction and 
19   excluded Spoor’s highly inculpatory statements and the testimony of 
20   Spoor’s  alleged  victims.    In  so  doing,  the  District  Court  excluded 
21   potentially cumulative evidence of the same prior bad acts and limited 
22   the potential for graphic and potentially inflammatory testimony from 
23   Spoor’s  alleged  victims.    The  District  Court’s  ruling  also  limited  the 
24   potential for a trial within a trial regarding Spoor’s prior bad conduct.   

25          In  short,  the  District  Court  did  not  abuse  its  discretion  in 
26   admitting the challenged evidence. 




                                               24 
 1                                         C. 

 2          Last,  we  come  to  Spoor’s  argument  that  his  sentence  of  360 
 3   months  of  incarceration  and  fifteen  years  of  supervised  release  is 
 4   substantively  unreasonable.    Specifically,  Spoor  contends  that  his 
 5   sentence,  in  his  words  a  “de  facto  life  sentence,”  is  greater  than 
 6   necessary  to  accomplish  the  goals  of  sentencing  under  18  U.S.C.  § 
 7   3553(a)  and  fails  to  account  for  his  advanced  age  and  differences  in 
 8   “degrees of repugnance” among child pornography crimes.  Had the 
 9   District Court sentenced Spoor to the statutory minimum of 15 years 
10   of  imprisonment,  he  would  be  approximately  70  at  the  time  of  his 
11   release, at which point, he contends, he is unlikely to recidivate.  And 
12   Spoor  contends  that  the  videos  he  produced,  although  admittedly 
13   unacceptable, are less deserving of punishment than the sort of child 
14   pornography  that  involves  minors  engaged  in  sexual  acts  or  lewd 
15   posing.   

16          We review the substantive reasonableness of a sentence under 
17   an abuse‐of‐discretion standard.  Gall v. United States, 552 U.S. 38, 46 
18   (2007).  A defendant challenging the substantive reasonableness of his 
19   or  her  sentence  bears  a  “heavy  burden  because  our  review  of  a 
20   sentence  for  substantive  reasonableness  is  particularly  deferential.”  
21   See United States v. Broxmeyer, 699 F.3d 265, 289 (2d Cir. 2012).  We have 
22   previously  explained  that  a  sentence  is  substantively  unreasonable 
23   only if the district court’s decision “cannot be located within the range 
24   of permissible decisions.”  United States v Rigas, 583 F.3d 108, 124 (2d 
25   Cir. 2009) (quoting United States v. Cavera, 550 F.3d 180, 189 (2d Cir. 
26   2008)  (en  banc))  (internal  quotation  marks  and  additional  citation 




                                           25 
 1   omitted).  We may consider “whether a factor relied on by a sentencing 
 2   court  can  bear  the  weight  assigned  to  it  . . .  under  the  totality  of 
 3   circumstances in the case,” Cavera, 550 F.3d at 191, but we will reverse 
 4   the district court’s decision only if the sentence imposed amounts to a 
 5   “manifest injustice or shock[s] the conscience,” Rigas, 583 F.3d at 124 
 6   (internal  quotation  marks  omitted);  see  also  id.  at  123  (A  sentence  is 
 7   substantively  unreasonable  if  it  “damage[s]  the  administration  of 
 8   justice  because  [it  is]  shockingly  high,  shockingly  low,  or  otherwise 
 9   unsupportable as a matter of law.”).   

10          This  is  not  the  rare  case  in  which  we  find  the  sentence  to  be 
11   unreasonable.    We  have  never  decided  that  a  sentence  within  the 
12   Guidelines is presumptively reasonable, but the fact that the District 
13   Court  sentenced  Spoor  within  the  Guidelines  –  at  the  bottom  of  the 
14   range,  in  fact  –  is  relevant  to  our  analysis.    See  Gall,  552  U.S.  at  51 
15   (noting that the appellate court should consider, among other things, 
16   “the extent of any variance from the Guidelines range”).  In rejecting 
17   Spoor’s argument for a below‐Guidelines sentence, the District Court 
18   explained  that  it  did  not  view  the  videos  as  being  appreciably  less 
19   deserving of punishment than other examples of child pornography.  
20   The District Court went on to explain that it found Spoor’s conduct to 
21   be  a  “manifestation  of  continuing  sexual  exploitation,”  SPA‐38, 
22   including  of  his  own  child,  and  determined  that  a  sentence  of  360 
23   months was necessary because “anything less might subject children, 
24   even perhaps at your advanced age, to some danger.”  SPA‐40.   

25          The District Court’s analysis was not error.  The record supports 
26   that court’s view that a sentence of 360 months of incarceration was 




                                              26 
 1   necessary in light of the “nature and circumstances of the offense,” and 
 2   to “protect the public from further crimes.”  18 U.S.C. § 3553(a).12  In 
 3   addition to the production and possession offenses that were the basis 
 4   for Spoor’s convictions, the record before the District Court included 
 5   Spoor’s 2013 state conviction, his confession that he had molested two 
 6   other  seven‐year  old  boys,  and  the  allegations  of  several  other 
 7   individuals that Spoor had sexually assaulted them when they were 
 8   children – a pattern of abuse that amply supports the District Court’s 
 9   desire  to  incapacitate  Spoor.    The  District  Court’s  sentence  was 
10   calibrated so that Spoor will not be released until he is approximately 
11   80,  an  age  at  which  the  District  Court  believed  he  is  unlikely  to 
12   reoffend.  As such, this case is unlike United States v. Dorvee, cited by 
13   Spoor,  in  which  the  district  court  extrapolated  a  likelihood  the 
14   defendant would assault children in the future that was unsupported 
15   by  the  record  and  despite  the  defendant’s  lack  of  criminal  history.13  

                We  have  previously  noted  that  the  line  between  “substantive”  and 
             12

     “procedural” reasonableness is not always a bright one.  This case demonstrates the 
     point.  The District Court did not explain why it rejected Spoor’s argument that the 
     videos  he  produced  were  less  deserving  of  punishment  than  many  (if  not  most) 
     examples of child pornography.  Nor did it explain why it believed it was necessary 
     to incapacitate Spoor until he was 80 years old rather than 70 years old.  Although 
     the  District  Court’s  limited  explanation  of  the  sentence  does  not  amount  to  a 
     procedural error, the brevity of the Court’s explanation for the sentence imposed 
     makes our review of the substantive reasonableness of the sentence more difficult.   

                In  Dorvee,  we  expressed  concern  that  the  child  pornography  guideline, 
             13

     U.S.S.G.  §  2G2.2,  does  not  adequately  distinguish  between  mere  possession 
     offenses and relatively more serious crimes, such as distribution and production of 
     child pornography, and tends to wash out differences in criminal history.  See 616 
     F.3d at 187.  We have similar concerns regarding the application of U.S.S.G. § 4B1.5 
     to defendants like Spoor.  Pursuant to that section, Spoor was placed in criminal 




                                                27 
 1   616 F.3d 174, 183‐84 (2d Cir. 2010).  The District Court also considered 
 2   the fact that Spoor had familial ties to some of his victims, an abuse of 
 3   trust that is quite clearly an aggravating factor.  Confronted with this 
 4   record, we cannot say that the District Court placed undue weight on 
 5   either  the  need  to  protect  the  public  or  the  seriousness  of  Spoor’s 
 6   conduct.   

 7                                  III.    CONCLUSION 

 8           In  sum,  we  reject  Spoor’s  challenges  to  the  sufficiency  of  the 
 9   evidence;  to  the  District  Court’s  evidentiary  rulings;  and  to  the 
10   reasonableness of his sentence.   

11           For  the  foregoing  reasons,  we  AFFIRM  the  District  Court’s 
12   judgment.  



     history category V because he had previously  been convicted of a “sex offense.”  
     Section 4B1.5 reflects a judgment that sex offenders who recidivate are particularly 
     dangerous.    But  Section  4B1.5  does  not  require  that  the  defendant’s  predicate 
     conviction precede the conduct that gave rise to the instant conviction.  Thus, while 
     Spoor had been previously convicted of a sex offense and sentenced to five years 
     imprisonment  at  the  time  of  sentencing  in  this  case,  his  offense  conduct  in  the 
     federal case occurred before his arrest in the state case.  Spoor was not a recidivist, 
     as the rationale underlying Section 4B1.5 appears to assume.  Like Section 2G2.2, 
     Section 4B1.5 can lead to draconian sentences which are not always consistent with 
     the goals of sentencing.  Careful application of the Guidelines as they relate to sex 
     offenses  and  independent  analysis  of  the  Section  3553(a)  factors  is  necessary  to 
     ensure a reasonable sentence that is not greater than necessary to achieve the goals 
     of sentencing.  In this particular case, the required increase in criminal history was 
     of no moment, however.  Because Spoor’s offense level was 42, his Guidelines range 
     would  have  been  360  months  to  life  months  whether  he  was  in  criminal  history 
     category II or category V.   




                                                 28